Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: whether plaintiffs were deprived of due process of law by the holding that the plaintiffs’ causes of action accrued and the Statute of Limitations commenced to run upon ingestion of the harmful drug. (See 62 NY2d 888.)
Judges Meyer and Kaye taking no part.